Citation Nr: 1030587	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hysterectomy due to 
endometriosis with heavy bleeding, including as secondary to the 
service connected panic disorder with agoraphobia with history of 
posttraumatic stress disorder (PTSD) (psychiatric disability).

2.  Entitlement to an increased evaluation in excess of 50 
percent prior to April 16, 2008, for service-connected 
psychiatric disability.

3.  Entitlement to an increased evaluation in excess of 70 
percent from April 16, 2008, for a service-connected psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had active service from January 1991 to April 1991, 
and apparently had active service from June 1986 through February 
1987 and from August 1990 to September 1990.  She apparently 
served in a Reserve component prior to her induction into active 
service in 1986 and during the period between her discharge from 
active service in 1987 and her recalls to active duty in 1990 and 
1991, and following her active service, apparently from May 1995 
to 2004; the periods of active duty for training and inactive 
duty for training are unverified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and November 2006 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In May 2006, the RO declined to reopen 
the previously-denied claim for service connection for 
hysterectomy due to endometriosis with heavy bleeding.  In 
November 2006, the RO declined to reopen the claim based on a 
claim that the disorder was secondary to service-connected 
psychiatric disability.  In addition, the RO continued a 50 
percent disability evaluation for the service connected 
psychiatric disability.  The appellant perfected an appeal as to 
these matters.  By a rating decision dated July 2009, the RO 
granted an increased evaluation to 70 percent for the service-
connected psychiatric disorder, effective from June 5, 2009.  By 
a rating decision of May 2010, the appellant was granted an 
earlier effective date to April 16, 2008 for the award of the 70 
percent disability evaluation for the service-connected 
psychiatric disorder.  However, as the grants during the pendency 
of this appeal do not represent a total grant of benefits sought 
on appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1992). 

In addition in May 2010 the RO granted entitlement to individual 
unemployability and basic eligibility to Dependents' Educational 
Assistance effective from April 16, 2008.  There has been no 
disagreement filed as to these matters and they are not before 
the Board for appellate consideration.  

In March 2004, the appellant testified before a Decision Review 
Officer (DRO) at the RO.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  Service connection for hysterectomy due to endometriosis with 
heavy bleeding was denied in 2002, and requests to reopen were 
denied in October 2003 and August 2004; the appellant did not 
appeal those decisions.

2.  Evidence submitted since August 2004, an unfavorable VA 
opinion rendered in 2006, does not relate to an unestablished 
fact necessary to substantiate the appellant's claim for service 
connection for service connection for hysterectomy due to 
endometriosis with heavy bleeding, including as secondary to the 
service connected psychiatric disability, and does not raise a 
reasonable possibility of substantiating the claim.

3.  For the period prior to April 16, 2008, the appellant's 
psychiatric disability was manifested, at least at times, by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or mood 
due to psychiatric symptoms, and Global Assessment of Functioning 
scores ranging from 41 to 51.  

4.  For the period from April 16, 2008 the appellant's 
psychiatric disability has been manifested by total occupational 
and social impairment due to gross impairment in thought 
processes, grossly inappropriate behavior and intermittent 
inability to perform activities of daily living, and GAF scores 
primarily ranging from 42 to 45.




CONCLUSIONS OF LAW

1.  The rating decision issued in August 2004, that denied 
service connection for hysterectomy due to endometriosis with 
heavy bleeding, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  Evidence received since the August 2004 rating decision is 
not new and material, and the appellant's service connection 
claim for hysterectomy due to endometriosis with heavy bleeding, 
including as secondary to the service connected psychiatric 
disability, is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for an increased evaluation to 70 percent for 
psychiatric disability prior to April 16, 2008 have been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Codes 9411-9412 (2009).

4.  The criteria for an evaluation of 100 percent for psychiatric 
disability from April 16, 2008 have been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Codes 9411-9412 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

In addition, on March 31, 2006, the United States Court of 
Appeals for Veterans Claims (Court) held that, where the 
appellant files a claim to reopen a previously denied service 
connection issue, the appellant must be supplied with notice of 
the evidence and information necessary to reopen the claim for 
service connection, the evidence and information necessary to 
establish entitlement to the underlying claim, and a description 
of the exact reasons for the previous denial of the claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-11 
(2006).  The Court explained that, in notifying the claimant of 
what evidence would be considered new and material, VA should 
look at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) of a 
service connection claim found lacking in the previous denial.  
Id.  

In this case, the RO provided the appellant VCAA notice about her 
claim by letters dated in April 2004 and February and July 2006.  
The content of the VCAA notice letters sent to the appellant 
reflect compliance with the requirements of the law as found by 
the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent, 20 
Vet. App. at 9-11.

In the notice letters, the VA acknowledged the appellant's 
claims, notified her of the evidence needed to substantiate her 
claims, identified the type of evidence that would best do so, 
informed her of the VCAA and VA's duty to assist, and indicated 
that it was developing her claims pursuant to that duty.  In 
addition, the VA defined "new" and "material" evidence and 
identified the bases of the RO's last denial of the appellant's 
claim to reopen.  VA also identified the evidence it had received 
in support of the appellant's claim and the evidence it was 
responsible for securing.  VA noted that it would make reasonable 
efforts to assist the appellant in obtaining all outstanding 
evidence provided she identified the source(s) thereof.  VA also 
noted that, ultimately, it was the appellant's responsibility to 
ensure VA's receipt of all pertinent evidence.  The appellant 
also received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  

Moreover, VA has a duty to assist the appellant in the 
development of her claim.  This duty includes assisting her in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has 
obtained copies of service treatment records, VA outpatient and 
private treatment records and Social Security Administration 
records.  The appellant has been medically examined by VA for 
compensation purposes.  

Notwithstanding the fact that the appellant was examined by VA 
pertinent to her claim for service connection for hysterectomy 
due to endometriosis with heavy bleeding as secondary to service-
connected psychiatric disability, the Board notes that a specific 
VA medical opinion/examination is not needed to consider whether 
she has submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the evidence 
submitted since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of her claims.  Furthermore with respect to the 
claim for an increased evaluation for psychiatric disability, the 
Board has granted the maximum schedular evaluation available for 
that disability.  No Further discussion of VA's duties to the 
Veteran is required with respect to that claim.

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this regard, the Board notes that all 
available medical records have been obtained in support of her 
claim, as has a transcript of the May 2009 hearing.  Records from 
the social Security Administration have been obtained as well.  
The appellant has not identified any additional evidence to be 
obtained prior to an appellate decision on this claim.  
Accordingly, the Board finds that it may proceed with appellate 
review.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of her 
application to reopen her previously denied claim for service 
connection or for her increased evaluation claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

According to the historical record, the appellant filed an 
application requesting entitlement for service connection for 
hysterectomy due to endometriosis and heavy bleeding in November 
2000.  In support of her claim, copies of service treatment 
records and other service medical records were obtained.  Copies 
of service records from the Office of the Adjutant General 
Mississippi National Guard and National Guard unit medical record 
for the period from November 1999 to February 2000 were also 
obtained.  

The appellant also submitted medical research articles which 
essentially detailed findings of various studies related to the 
affects of hypoxia on changing menstruation patterns, endothelial 
cell responses to hypoxia, and possible pathogenesis of 
endometriosis.  

Treatment records from a women's healthcare facility dated from 
March 1999 to January 2000 were also associated with the claims 
folder.  The appellant was treated by Dr. KPN at this health care 
facility.  The records show the appellant was evaluated in March 
1999 following a three-month history of irregular menses.  The 
appellant reported at that time that subsequent to being in an 
altitude chamber she began having very heavy periods, passing 
multiple clots daily and having panic attacks.  She was diagnosed 
with mild dysplasia.  Laboratory findings revealed mild dysplasia 
with keilocystoic change, ECC [endocervical curettage] benign 
endocervical gland fragments, and chronic endocervicitis.  
Endometrial biopsy revealed proliferative phase endometrium, mild 
architectural distortion.  Dr. KPN's assessment was that the 
appellant suffered from menometrorrhagia, which had continued for 
greater than six months.  Dr. KPN encouraged the appellant to 
undergo cyrotherapy treatment but the appellant desired 
hysterectomy and did not wish to undergo a more conservative 
treatment.  In November 1999 the appellant underwent a total 
abdominal hysterectomy.

In addition, in support of the appellant's November 2000 claim, 
she attended a VA examination scheduled with an independent 
physician, Dr. MER.  At that time the appellant reported that in 
November 1998 she was trained in an altitude chamber and became 
hypoxic in the chamber and subsequently began experiencing 
abnormal pap smears and menses, which resulted in her having a 
hysterectomy.  Dr. MER noted that the appellant refused to have a 
physical examination because, according to the appellant, she had 
recently undergone a physical examination at VA with negative 
results.  Dr. MER's impression was "[b]y patient's history, 
hysterectomy for endometriosis and heavy bleeding.  By patient's 
history, she feels that this is related to hypoxia due to 
altitude training in an altitude chamber."

By rating decision issued in January 2002, the appellant's claim 
for service connection for hysterectomy due to endometriosis and 
heavy bleeding was denied on the grounds that the evidence of 
record did not show that the appellant's experience in the 
altitude chamber was an in-service injury for which compensation 
could be established.  The appellant did not appeal this 
determination and it became final one year following the date 
notice of the decision was sent to her.  

The record shows that the appellant petitioned to reopen the 
claim of entitlement to service connection for hysterectomy due 
to endometriosis and heavy bleeding in April 2003.  The appellant 
submitted an undated letter from PR, a certified nurse 
practitioner (CNP) received at the RO June 2003.  PR noted that 
the appellant experienced a traumatic event in the altitude 
chamber in November 1998 and according to the appellant, less 
than a week after the incident her menstrual cycle started and 
remained uninterrupted until a hysterectomy was performed in 
November 1998.  PR noted that research literature supports the 
fact that stress is a factor involved in the etiology of 
menstrual disorders.  She noted further that research reveals 
that a woman's menstrual cycle depends on a balance between a 
number of hormones.  PR also indicated that in the appellant's 
case, since the less invasive treatments were ineffective, a 
hysterectomy was needed to stop the bleeding.  She concluded that 
the hysterectomy was likely necessitated by the events that took 
place November 1998 inside the altitude chamber.

The claim was again denied by rating decision in October 2003 on 
the grounds that evidence submitted, including written statements 
from the appellant, and Internet articles discussing occupational 
stress and psychiatric illness in the military, and menstrual 
disorders and occupational stress, was not was not new and 
material.  

Also associated with the claims folder in support of the claim to 
reopen is a medical opinion by Dr. REM, the same VA-contracted 
doctor who saw the appellant in July 2001.  Dr. REM reviewed the 
medical record and opined that the appellant's cervical 
abnormality, mild dysplasia, "is related to human papilloma 
virus in most instances and is therefore unlikely to be related 
to any of the events of November 11, 1998.  Furthermore, this 
appeared to have cleared since no evidence of dysplasia was found 
in the cervix following her hysterectomy."  He stated that the 
cause of the appellant's menstrual irregularity is unclear, 
however, the finding of endometrial polyps would explain the 
abnormal and irregular bleeding.  Additionally, Dr. REM opined 
that the association between stress and psychological events and 
the menstrual cycle is not sufficiently established as to state 
that this was the cause of the appellant's menstrual problems.  
Therefore, the experience in the altitude chamber was not the 
direct cause of the appellant's cervical dysplasia or of her 
abnormal bleeding and the need for hysterectomy.  

In March 2004 the appellant had a hearing before a DRO at the RO.  
The appellant reiterated the circumstances of the claimed 
disorder and the medical treatment leading up to the 
hysterectomy.

In July 2004 the appellant sent a letter to the RO in support of 
her claim.  The appellant also submitted an undated and unsigned 
medical statement from Dr. MH, a retired gynecologist who 
provided medical services to the appellant from 1985 to 1998.  
Dr. MH provided an opinion that the appellant's dysfunctional 
uterine bleeding and subsequent hysterectomy was a direct result 
of her panic disorder and PTSD that developed on November 11, 
1998, while performing altitude chamber exercises at an air force 
base.  

The RO, in an August 2004 rating decision, reconsidered the 
appellant's claim based on the additional information and 
determined that the information sent was not adequate to change 
the previous decision.  The RO determined that the evidence 
recited above, which was submitted in support of reopening the 
appellant's claim for service connection for hysterectomy due to 
endometriosis and heavy bleeding, did not constitute new and 
material evidence because although new, it did not establish a 
relationship between the appellant's military service and the 
hysterectomy.  

Notice of that determination was sent to the appellant in August 
2004.  The appellant did not perfect an appeal as to the October 
2003 or August 2004 RO determinations and they became final.  

In January 2006, the appellant again requested to reopen a claim 
of service connection for hysterectomy due to endometriosis with 
heavy bleeding.  However, evidence submitted at that time did not 
relate to the appellant's claimed disorder.  In May 2006 the 
appellant requested that her claim for service connection for 
hysterectomy due to endometriosis with heavy bleeding be 
reconsidered based on the medical evidence by Dr. MH.  Although 
based on different theories of entitlement, each of the Veteran's 
contentions is a request to reopen the claim of entitlement to 
service connection for the same disorder, hysterectomy due to 
endometriosis and heavy bleeding.  See Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005); Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

In a May 2006 rating decision the RO denied service connection 
for hysterectomy due to endometriosis with heavy bleeding on the 
basis that the evidence did not show that hysterectomy due to 
endometriosis with heavy bleeding is directly due to and 
proximately the result of the service-connected PTSD with 
agoraphobia.  Notice of that determination was sent to the 
appellant in May 2006.  There was no appeal perfected as to this 
rating decision and it became final.  

In October 2006, the RO requested an opinion from a VA physician 
regarding the appellant's claimed gynecological disorder.  The VA 
physician was asked to opine on whether the appellant's need for 
a hysterectomy was related to her service-connected PTSD with 
agoraphobia.  The VA physician reported that to relate the 
appellant's need for a hysterectomy to her episode in the 
altitude chamber in November 1998 would require speculation; and 
to relate the altitude chamber incident nineteen days later to an 
abnormal Pap smear would require speculation.  He opined that 
most cervical dysplasia is related to human papilloma virus 
(HPV), and explained that the findings of the three endometrial 
polyps could explain her irregular bleeding and heavy menstrual 
bleeding.  He concluded, after review of the evidence of record, 
that any opinion relating a November 11, 1998 altitude chamber 
incident to the Veteran's mild cervical dysplasia or heavy 
menstrual periods/irregular menstrual periods leading to a 
hysterectomy would require speculation.  The examiner's opinion 
that the most likely cause of cervical dysplasia is HPV and that 
the most likely explanation for the Veteran's heavy menstrual 
bleeding was the presence of polyps, and that an opinion relating 
dysplasia or menorrhagia to a psychiatric disorder would be 
speculative is, in effect, an opinion that a relationship between 
the service-connected psychiatric disorder and the Veteran's 
dysplasia or menorrhagia was unlikely, that, is would require 
resort to speculation.  This opinion is unfavorable to the 
Veteran's claim that a hysterectomy was required as secondary to 
her service-connected psychiatric disability.

In a November 2006 rating decision the RO determined that the 
claim for service connection for hysterectomy due to 
endometriosis with heavy bleeding as secondary to the service 
connected disability of panic disorder with agoraphobia with 
history of PTSD could not be reopened because the evidence 
submitted was not new and material evidence because it did not 
related to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  It was further noted that there is no 
evidence that hysterectomy due to endometriosis with heavy 
bleeding was incurred in or caused by service or within any 
applicable presumptive period.  The appellant perfected an appeal 
as to the 2006 rating decisions.

The question before the Board is whether new and material 
evidence sufficient to reopen the appellant's claim of service 
connection for hysterectomy due to endometriosis with heavy 
bleeding as secondary to the service connected disability of 
panic disorder with agoraphobia with history of PTSD was 
submitted since the last final unappealed rating decision of 
August 2004.  

An appellant may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2008); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received evidence 
is "new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

As indicated above, the evidence submitted since the 2004 rating 
decision consists of the Veteran's statements and a 2006 VA 
physician's opinion.  The 2006 medical opinion does not establish 
an unestablished fact necessary to substantiate the appellant's 
claim, that is, VA physician did not provide evidence that the 
appellant's hysterectomy due to endometriosis with heavy bleeding 
was the direct cause of an injury while on military reserve duty 
or was incurred in or caused by service.  The medical opinion 
directly contradicts the Veteran's assertion that the need for a 
hysterectomy was the result of the Veteran's service-connected 
psychiatric disorder.  

As such, the evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, the Board must conclude 
that the additional evidence received since the last final denial 
of service connection for hysterectomy due to endometriosis with 
heavy bleeding is not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Appellant's claim for service connection for such a 
disorder.

III.  Increased Evaluations-Psychiatric Disability

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  A higher rating is assigned 
if it more nearly approximates the criteria.  38 C.F.R. § 4.7.  
When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the Board must consider whether a staged rating is warranted for 
any part of the period under consideration.  Francisco v. Brown, 
7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

The appellant's psychiatric disability is evaluated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Codes (DC) 9411-9412.

The criteria for a 50 percent evaluation are occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent evaluation are occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

The criteria for a 100 percent evaluation are total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of 
impairment from panic disorder and or agoraphobia and PTSD under 
38 C.F.R. § 4.130 are not restricted to the symptoms provided in 
DC 9411 - 9412.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the diagnosis of panic disorder and or agoraphobia and PTSD in 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF 
score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  A GAF score of 41 to 50 indicates that the examinee 
has serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  See Richard, 9 Vet. App. at 267.  A GAF score of 31 
to 40 indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed person avoid friends, neglects family, and 
is unable to work).


Claim for increased evaluation for psychiatric disability

In a decision issued in March 2006, the Board granted an 
increased evaluation from 30 percent to 50 percent for the 
Veteran's service-connected psychiatric disability, and the RO 
effectuated that decision by a rating decision issued in March 
2006.  In May 2006, the Veteran submitted a claim for an 
increased evaluation in excess of 50 percent, and submitted a 
claim for total disability compensation based on individual 
unemployability due to service-connected disability (TDIU).  With 
her claim for an increased evaluation, the Veteran submitted a 
Social Security Administration (SSA) decision which granted SSA 
disability benefits.  

The report of a VA examination conducted in October 2006 
discloses that the Veteran was not working, lived alone, and 
seldom left her house, but was taking an on-line graduate course 
in her prior field of employment, behavior psychology.  She 
denied auditory or visual hallucinations, and was alert and 
oriented, but made little eye contact.  The examiner assigned a 
GAF score of 55.  

In December 2006, it was noted that the appellant was terminated 
from the on-line Ph.D program that she had been working on for a 
few years, because she was unable to keep her grades at a 
satisfactory level.  A GAF score of 48 was assigned.

During several VA mental health sessions in 2007, the appellant 
was described as being casually dressed and mildly disheveled.  
Her affect was anxious and depressed.  The following depressive 
symptoms were noted: not bathing, no appetite, hypersomnia, no 
interest and motivation in usual activities, not keeping up with 
her housekeeping chores, avoidance of social interactions, 
loneliness, hopelessness and helplessness, none of which were 
improved.  In January 2007, a GAF score of 45 was assigned.

At a VA mental health treatment session in February 2007 the 
appellant indicated that she had successfully moved to a new 
residence.  She stated that she was having a hard time adjusting 
to the new setting.  During a March 2007 session she reported 
that she had redeveloped panic attacks.  Her depressive symptoms 
at that time included not bathing and not keeping up with her 
housekeeping chores.  A GAF score of 45 was again diagnosed. 

In April 2007 it was reported that the appellant's symptoms had 
improved in the past month since she started aripiprazole.  It 
was noted that she was not expressing the paranoia and anxiety 
was markedly reduced.  The impression was generalized anxiety 
disorder and moderate major depression.  Her GAF was 51.  

In August 2008, the Veteran admitted that she was not compliant 
with her medication regimen.  She discussed her irritation with 
her mother and her avoidance of her mother, although she admitted 
that her mother paid her bills because she had been unable to 
remember to pay her bills and her utilities were frequently 
disconnected because she failed to pay the bills.   The Veteran 
reported that she had been thinking more about what it would be 
like to be dead.  However, she denied she had any intentions of 
harming herself.  She also denied overt self-abusive/self-
mutilation, but stated that she hates her breasts and would like 
to have them cut-off.  She stated that she had a breast reduction 
in 1995 and requested total removal at that time and was very 
angry when she realized that this was not done.  A GAF score of 
48 was assigned.  

In October 2008, a GAF score of 42 was assigned, and a GAF score 
of 42 was assigned at each treatment visit in the subsequent 
months, including in December 2008, April 2009, July 2009, 
September 2009, and January 2010, until February 2010, when the 
Veteran's GAF score, as assigned by her treating provider, 
improved to 44.

The report of VA examination in June 2009 reflects that the 
appellant was dressed in clean casual clothing, but had a very 
bad body odor.  The examiner stated that the appellant seemed 
fearful throughout the evaluation initially and tended to calm 
down.  Once calm, she began to speak about numerology, especially 
666 and her dread that something bad was about to happen.  She 
also appeared to respond to auditory hallucinations at times 
throughout the evaluation.  The examiner noted that the appellant 
was mildly paranoid and appeared depressed.  On diagnostic 
testing (Minnesota Multiphasic Personality Inventory-2 and Beck 
Depression Inventory) her profile was highly significant for 
depression and was valid.  Her Beck Depression Inventory score 
was in the severe range for depression.  

She could not recall any items out of three with a five-minute 
delay.  Her response of proverbs presented to her indicated very 
poor judgment.  The examiner noted that the appellant had 
impaired though processes, which was also mixed with delusions 
and hallucinations.  In addition, she exhibited inappropriate 
behavior, which included her hygiene; she admitted proudly that 
she did not like to bathe.  It was noted that she was 
experiencing some short term memory loss and hallucinations or 
poor ability to concentrate.  Throughout the evaluation, she spun 
the wheels on a toy car and explained that it helped to keep her 
calm.  She avoids elevators whenever possible, as well as closed 
spaces.  She experiences difficulty in riding in a vehicle when 
someone else is driving.  She is fearful of being too far away 
from home in case "something happens."  She reported that 
during panic attacks she becomes fearful of having a heart 
attack.  She also reported that she is fearful of people and 
stays away from them; she likes to be left alone.

The examiner discussed the termination of the appellant's 
employment as a psychologist after many (15) years of service, 
apparently due to insubordination, not signing in, missing in-
service, and absenteeism.  The examiner stated, "Looking at this 
individual now, it is hard to see that she had that kind of 
intellect to engage in such an occupation," and the examiner 
noted the symptoms of poor concentration, anxiety, panic attacks 
several times weekly, inability to comply with medications, and 
very limited social contacts, primal with her mother and sister.  
The examiner assigned a GAF score of 45.  The examiner stated 
that her psychiatric disorders prevented her from engaging in any 
gainful employment.

The appellant's sister submitted letters in support of the 
appellant's claim for an increased evaluation.  The Veteran's 
sister described her observations of the seriousness of the 
appellant's psychiatric disability.  She disclosed an incident 
whereby she received information from the appellant's landlord 
that the appellant was sitting in the backyard, topless in the 
rain.  When asked the reason for this action, the appellant 
responded that she was trying to call the death spirit so she 
could be with her father.  Another incident was when the 
appellant spray painted all the windows so no one would see 
inside.  The appellant's sister also stated that the appellant 
did not bathe, brush her teeth, shampoo her hair and do "things 
that normal people do every day."

The evidence establishes that the Veteran had impaired judgment, 
such as filing to pay her bills, even when her general 
functioning, and assigned GAF scores, were highest during the 
relevant period.  The Veteran's insight is impaired.  Despite her 
education and employment as a psychologist, she has been unable, 
throughout the relevant period, to consistently comply with a 
medication regimen or scheduled treatment visits.  At least at 
times, she responded to hallucinations, which might qualify as 
gross impairment in thought processes.  

A VA examiner has indicated that the appellant's neglect of her 
personal hygiene was inappropriate behavior.  The appellant's 
sister described behavior by the appellant that was 
inappropriate, unsafe, and may be interpreted as disclosing gross 
impairment in thought processes.  In addition, VA mental health 
outpatient treatment records are replete with notations regarding 
the appellant's inability to perform activities of daily living 
including personal hygiene, housekeeping and handling of 
financial matters.

The Veteran has not worked during the relevant period, and the 
examiner who conducted the most recent VA examination 
specifically opined that the Veteran was unable to work as a 
result of symptoms of psychiatric disability.  The evidence also 
reflects hat, during this period, the Veteran was terminated from 
an on-line education program she had been working on for some 
time.  

As noted in Mauerhan, supra, the rater must consider factors 
outside the specific rating criteria in determining the level of 
occupational and social impairment.  The salient feature of this 
period is that the competent medical evidence establishes that 
symptoms of the appellant's psychiatric disability result in 
total occupational impairment and have produced essentially total 
social impairment.  Thus, the criteria for a 100 percent 
disability rating under DCs 9411and 9412 are more nearly 
approximated.

Although the Veteran's assigned GAF scores were as high as 51 at 
the beginning of the appeal period, and on at least one occasion 
thereafter, the assigned GAF scores primarily ranged from 42 to 
48, reflecting severe to serious impairment.  After considering 
all the evidence of record, including lay statements, the Board 
finds that the Veteran had no sustained period during which she 
was capable of obtaining or retaining employment.  Therefore, a 
100 percent schedular evaluation for psychiatric disability is 
warranted.  


ORDER

The appeal to reopen a claim for service connection for 
hysterectomy due to endometriosis with heavy bleeding, including 
as secondary to service connected psychiatric disability, is 
denied.  

Entitlement to a 100 percent evaluation for service-connected 
psychiatric disability is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


